Judgment unanimously affirmed. Memorandum: The record establishes that defendant’s plea of guilty was knowingly and voluntarily entered and that defendant intelligently waived his rights (see, People *926v Harris, 61 NY2d 9; People v Rodriguez, 126 AD2d 580, lv denied 69 NY2d 954). Furthermore, the court did not abuse its discretion in summarily denying defendant’s application to withdraw his guilty plea (see, People v Tinsley, 35 NY2d 926; People v Rodriguez, supra).
Defendant was sentenced in accordance with the terms of his plea agreement. Although defendant does not have an extensive criminal history, the sentencing court properly noted the large amount of cocaine involved in the sale transaction. Thus, the sentencing court did not abuse its discretion in sentencing defendant to an indeterminate term of seven years to life. (Appeal from judgment of Onondaga County Court, Burke, J.—criminal sale of controlled substance, second degree.) Present—Dillon, P. J., Callahan, Green, Balio and Davis, JJ.